The treasurer of School District No. 7, Lansing township, Ingham county, deposited school money in the American State Savings Bank of Lansing, without the security required by 2 Comp. Laws 1929, §§ 7112, 7113.
This is an appeal by the school district from an adjudication that school money so on deposit in the bank at the time a receiver was appointed is not a preferred claim.
The depository was informally designated by some of the school officers, but no vote was had or record made. The treasurer, under mandate of the statute, should have exacted a bond but failed to do so.
Counsel for plaintiff cite Reichert v. United Savings Bank,255 Mich. 685. There, as here, the deposit was unlawful, and preference was adjudged.
Counsel for defendant cite Reichert v. Berkley State Bank,257 Mich. 202. There the deposit was lawful, but not withdrawn when the security lapsed.
In the opinion in the latter case it was stated:
"The funds were lawfully deposited. * * * Cases involving unlawful deposits have no application."
Without bond the deposits were unlawful and constitute a preferred claim. *Page 51 
The decree in the circuit court is reversed, and a decree will be entered in this court in accord with this opinion, with costs to appellant.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, FEAD, and BUTZEL, JJ., concurred.